See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev.
980, 988, 923 P.2d 1102, 1107 (1996). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 3



                                                                                            J.
                                                              Sai


                                                                                            J.
                                                              Gibbons


                                                                                            J.
                                                              Pickering



                   cc: Chief Judge, The Eighth Judicial District Court
                        Hon. J. Charles Thompson, Senior Judge
                        Jeremy Leigh Beckman
                        Attorney General/Carson City
                        Clark County District Attorney
                         Eighth District Court Clerk




                         3We  have reviewed all documents that appellant has submitted in
                   pro se to the clerk of this court in this matter, and we conclude that no
                   relief based upon those submissions is warranted. To the extent that
                   appellant has attempted to present claims or facts in those submissions
                   which were not previously presented in the proceedings below, we have
                   declined to consider them in the first instance.

SUPREME COURT
          OF
     NEVADA
                                                        2
(0) 1947A      e
     _!